FILED
                             NOT FOR PUBLICATION                            AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASON ERIC SONNTAG,                              No. 09-17752

               Plaintiff - Appellant,            D.C. No. 3:06-cv-00639-RCJ-VPC

  v.
                                                 MEMORANDUM *
SHERIFF OF CARSON CITY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Robert C. Jones, Chief Judge, Presiding

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Jason Eric Sonntag appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging violations of the Fourth and

Eighth Amendments. We have jurisdiction under 28 U.S.C. § 1291. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion the denial of a motion for default judgment, Eitel v.

McCool, 782 F.2d 1470, 1471 (9th Cir. 1986), and we affirm.

         The district court did not abuse its discretion in declining to enter default

judgment because defendants were not untimely in their answer to Sonntag’s

complaint. See Fed. R. Civ. P. 4(d)(3) (“A defendant who, before being served

with process, timely returns a waiver need not serve an answer to the complaint

until 60 days after the request was sent . . . .”).

         We do not consider issues not raised in Sonntag’s opening brief. See Entm’t

Research Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211, 1217 (9th Cir.

1997).

         AFFIRMED.




                                              2                                    09-17752